Case 18-09108-RLM-11             Doc 789      Filed 09/25/19        EOD 09/25/19 10:05:36        Pg 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 In re:                                                      Chapter 11
                           1
 USA GYMNASTICS,                                             Case No. 18-09108-RLM-11

                          Debtor.


                          NOTICE OF OCTOBER OMNIBUS HEARING

          PLEASE TAKE NOTICE that the Court has scheduled an omnibus hearing (the

“Omnibus Hearing”) in this chapter 11 case for Thursday, October 17, 2019 at 1:30 p.m.

(prevailing Eastern time). The Omnibus Hearing will be held in Room 329 of the United

States Bankruptcy Court, 46 East Ohio Street, Indianapolis, Indiana 46204.

          PLEASE TAKE FURTHER NOTICE that, to be presented at the Omnibus Hearing,

any motion, application, or other request for relief must filed by September 26, 2019, via the

Court’s ECF system.

          PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Omnibus Hearing by conference call is 1-888-273-3658, passcode:

9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

place their phones on hold during the Hearing.




1 The last four digits of the Debtor’s federal tax identification number are 7871.
                                                                                The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 789     Filed 09/25/19    EOD 09/25/19 10:05:36        Pg 2 of 2



       PLEASE TAKE FURTHER NOTICE that copies of all filings in this chapter 11 case may

be accessed through the case website at: https://omnimgt.com/usagymnastics, or by contacting the

Debtor’s attorneys, on PACER, or from the Clerk of the Court.

Dated: September 25, 2019                          Respectfully submitted,

                                                   JENNER & BLOCK LLP

                                                   By: /s/ Catherine Steege

                                                   Catherine L. Steege (admitted pro hac vice)
                                                   Dean N. Panos (admitted pro hac vice)
                                                   Melissa M. Root (#24230-49)
                                                   353 N. Clark Street
                                                   Chicago, Illinois 60654
                                                   Tel: (312) 923-2952
                                                   Fax: (312) 840-7352

                                                   csteege@jenner.com
                                                   dpanos@jenner.com
                                                   mroot@jenner.com

                                                   Counsel for the Debtor




                                               2
